DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “algorithmic controller” in claim 28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Looking to Paragraph [0049] of the specification, the corresponding structure appears to be computer components such as a processor. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 28 recites an “algorithmic controller” which corresponds to computer components such as a processor according to paragraph 49 of the specification, however a processor component is already included earlier in the claim. It is not clear whether this component is a further limitation of the processor itself or another processor or something else, and therefore the scope of the claim cannot be determined. Therefore the claim is indefinite. Claims 29-33 are indefinite for being dependent on and including all of the limitations of claim 28.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2008/0187190) in view of Uno (JP-2006-075314).
Regarding claim 1, Shin (US 2008/0187190) teaches a touch sensor comprising a sterilizing element (Fig. 3 fingerprint recognition apparatus 300 including sterilization function, light source and light source controller 150 and 391); and a protective layer adjacent to the sterilizing element (fingerprint contact surface 311), wherein the sterilizing element, in response to the touch sensor 
Uno (JP-2006-075314) teaches a sterilizing apparatus comprising a heating element adjacent a protective layer wherein the heating element sterilizes the protective layer by heating (Lamp Heater 2, Paragraph [0026]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Shin such that the sterilizing element is a heating element. One would have been motivated to do so as the simple substitution or combination of familiar prior art elements according to known methods to arrive at the predictable result of an operable self-sterilizing device is prima facie obviousness. See MPEP 2143(I) for more details.
	Regarding claim 6, Shin further teaches the heat only occurs in response to the touch sensor detecting pressure applied to the protective layer, and a defined quantity of fingerprint operations being performed (Paragraph [0044] states the sterilizing operation occurs after every operation, the defined quantity of operations being 1 in this instance).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2008/0187190) in view of Uno (JP-2006-075314) in view of Kreiner (US 2019/0038792) in view of Barfuss (US 2015/0102024).
Regarding claim 4, Shin appears to be silent with regards to a capacitor plate detecting pressure.

Barfuss teaches a capacitor plate adjacent to the protective layer, and that detects the pressure (Paragraph [0045] teaches multiple heaters wherein the heaters can include a sensor, wherein the heaters can be a capacitor plate or a portion of a capacitor plate). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Kreiner such that the capacitor includes a plate as taught by Barfuss to arrive at the claimed invention. One would have been motivated to do so in order to use a known and effective means of capacitance sensing to arrive at a successfully operable invention. 

	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2008/0187190) in view of Uno (JP-2006-075314) in view of Barfuss (US 2015/0102024).
Regarding claim 5, Shin in view of Uno appears to be silent with regards to a capacitor plate.
Barfuss teaches a heating element that is also capacitor plate that detects the pressure (Paragraph [0045] of Barfuss states the heater can be a capacitor plate that detects the presence of an occupant). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Shin in view of Uno such that the heating element is a capacitor plate that detects the pressure as taught by Barfuss to arrive at the claimed invention. One would have been motivated to do so to consolidate the components making the device more compact. The combination of familiar prior art elements according to known methods to arrive at .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2008/0187190) in view of Uno (JP-2006-075314) in view of Kreiner (US 2019/0038792).
Regarding claim 7, Shin in view of Uno appears to be silent with regards to a processor.
Kreiner teaches a self-sterilizing touch sensing device wherein the device comprises a processor that can execute algorithms to sterilize based on a detected pressure (Paragraphs [0058]-[0059]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Shin such that there is a processor to execute an algorithm to control a time at which sterilizing takes place based on the detected pressure as taught by Kreiner to arrive at the claimed invention. One would have been motivated to do so to successfully operate the algorithmic process executed by the controller taught by Shin. The combination of familiar prior art elements according to known methods to arrive at the predictable result of a more compact device is prima facie obviousness.

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 2 and 3: the prior art, alone or in combination fails to teach or fairly suggest all of the limitations of the claimed invention. The prior art considered to be the closest prior art is Shin in view of Uno. 
a heat being applied in response to a pressure detected exceeding a threshold pressure (emphasis added). Therefore the prior art fails to teach each and every limitation of the claimed invention and therefore claims 2 and 3 are allowable. 

Claims 28-33 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art, alone or in combination, fails to teach or fairly suggest all of the limitations of claim 28. The prior art considered to be the closest prior art is Shin in view of Uno.
Shin teaches a self-sterilizing fingerprint touch sensor using light, and Uno teaches a self-sterilizing touch sensor using heat. Shin in view of Uno fail to teach a processor executing an algorithm or algorithmic controller that causes the heating element to generate heat to the protective layer after a defined period, the defined period being selected in order to allow a fingerprint operation of the touch sensor to be performed. The examiner has distinguished between the application of the prior art in the instances of Claim 1 and claim 28 as claim 1 fails to set forth that the operation of the device is dictated by executable components stored in memory that directly necessitate that there is a defined period of delay before an activation of sterilization due to a fingerprint operation being performed as set forth in claim 28, as opposed to the defined period being dictated by an applied pressure as set forth in the prior art (emphasis added). The prior art is expected to perform the function of claim 1 and therefore reads on each and every limitation of the claim, however the prior art lacks the structural limitations necessitated by the programming language included in claim 28. Therefore the prior art fails to teach 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4-7 have been considered but are moot because of the new ground of rejection necessitated by amendment. The remaining claims are indicated as allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615.  The examiner can normally be reached on Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/B.H./Examiner, Art Unit 1799                                                                                                                                                                                                        
/SEAN E CONLEY/Primary Examiner, Art Unit 1796